Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 8, 2018

                                      No. 04-17-00815-CR

                                       Issac WILLIAMS,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR8370B
                        The Honorable Joey Contreras, Judge Presiding


                                         ORDER
        The trial court appointed Julie Pollock to represent appellant in this appeal. On March 1,
2018, appellant filed a motion to substitute Dayna Jones, who has been retained to represent
appellant, as appellant’s attorney of record, and to remove Ms. Pollock as appellant’s attorney of
record. The motion is GRANTED.

        IT IS ORDERED that Ms. Pollock is no longer appellant’s attorney of record in this
appeal, and retained counsel, Ms. Jones, is appellant’s attorney of record in this appeal.




                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court